DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 12/13/2021, applicant has submitted an amendment filed 3/11/2022.
Claim(s) 1, 3-4, 6-11, 13-15, and 17-20, has/have been amended.  New Claim(s) 21-37 has/have been added.
Response to Arguments
	Applicant stated that the claims have been amended to overcome the objections to the claims (Amendment, page 20).
While Applicant’s amendments have addressed the objections and most of the 112 issues in the claims, Applicant’s amendments did not address some of the 112 issues and also introduced some new 112 issues.
The issues that remain are listed below in the 112 rejections.

Additionally:
It is fine for claim 35 to depend on claim 34, but claim 35 can be amended to depend on claim 33 in the same way that claim 30 depends on claim 28 (which would require “the neural network” in line 3 of claim 35 to be amended to recite –a neural network--).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 10, 17-18, 22, 26, 32, and 37, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 6 (and similarly claims 22 and 26):
Assuming “determining the final intent of the natural language sentence by negating the predicted intent of the modified natural language sentence” in lines 4-5 of claim 6 is a reference to a previously recited step (in order to further narrow the previously recited step to be “further responsive to the predicted intent of the natural language sentence matching the predicted intent of the modified natural language sentence”), this reference to a previously recited step lacks antecedent basis.  Claim 1 recites “determining the intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence”, where determining an intent to be a negation is not necessarily performed by negating the non-modified natural language sentence.  
possibly intended to claim “wherein determining the intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence is further responsive to the predicted intent of the natural language sentence matching the predicted intent of the modified natural language sentence”.  This is further suggested by “further responsive” because assuming “determining the intent of the natural language sentence by negating the predicted intent of the natural language sentence” is its own step, then it is not clear what “further responsive to the predicted intent of the natural language sentence matching the predicted intent of the modified natural language sentence” is added to.	

	As per Claim 8:
“the intent detection model” in line 8 if claim 8 is ambiguous, because this phrase can refer to either “an intent detection model” in lines 7-8 of claim 8 or to “an intent detection model” in line 6 of claim 1 (these two intent detection models do not, as claimed, need to be the same model) and it is not clear which intent detection model is the one that “the intent detection model” in line 8 if claim 8 is supposed to refer to.
“the intent detection model” in lines 10-11 is ambiguous.
“the intent detection model” in line 11 is ambiguous.
“the user intent corresponding to the second natural language sentence” in lines 16-17 of claim 8 lacks explicit antecedent basis (a sentence received from a user during a chatbot conversation typically has an intent but no “user intent corresponding to the second natural language sentence” is previously recited)


“the natural language sentence” in line 3 of claim 9 is ambiguous.  While it is fairly clear that Applicant meant to refer to the received natural language sentence in claim 1, as claimed “the natural language sentence” in line 3 of claim 9 can also refer to any one of the plurality of natural language sentences and it is not clear (as claimed) which natural language sentence is the one that “the natural language sentence” in line 3 of claim 9 is supposed to refer to.
	“the intent” in line 4 is ambiguous (claim 1 recites 2 predicted intents and one determined intent which may not be one of the predicted intents) and Applicant appears to have intended to refer to an intent of a respective one of the plurality of natural language sentences (e.g. if there are two sentences A and B, then Applicant appears to have intended for “the intent” to refer to intent of sentence A when “determining the intent and a confidence score using the intent detection model” is performed for sentence A, and Applicant appears to have intended for “the intent” to refer to intent of sentence B when “determining the intent and a confidence score using the intent detection model” is performed for sentence B)
	“at least one of the intent determined” in line 6 of claim 9 (at least one of a singular intent) is grammatically unusual.  Applicant fairly clearly meant to refer to the collective set of all intents that are determined by determining an intent “for each of the plurality of natural language sentences”, but as claimed it is still grammatically unusual to have more than one of a singular entity (i.e. the more than one embodiment of at least one).
intent determined” (singular determined intent) in line 6 of claim 9 is also ambiguous, because it can refer to any one of the intents determined for the plurality of natural language sentences and to the intent determined in the 4th to last line of claim 1.
	“at least one of the intent determined” in the 3rd to last line of claim 9 is also grammatically unusual (same issue discussed in the second paragraph preceding this paragraph).
	“the intent that is not undefined and has the highest confidence score” in the last 2 lines of claim 9 lacks antecedent basis.  Lines 8-9 recites “intent determined indicates a value that is not undefined”, not where the intent itself is not undefined.
	“the highest confidence score” in the last line of claim 9 is also unclear in the sense that it is not clear what the highest score is highest relative to (e.g. only the scores determined for the plurality of natural language sentences? [which is most likely what Applicant meant], the scores determined for the plurality of natural language sentences and the scores determined in claim 1?)
	Additionally, “the intent that is not undefined and has the highest confidence score” in the last 2 lines of claim 9 is ambiguous when there are two or more intents that share the same confidence score.  While it may be unlikely for two different intents to have the same highest score, nothing about the determining of confidence scores for the plurality of natural language sentences precludes the possibility that two different intents have the same highest confidence score, and so when there are two or more different intents that have the same highest confidence score, “the intent that [indicates a value that] is not undefined and has the highest confidence score” is ambiguous because it is not clear which of the same-highest-scoring intents is the one that “the 
	
As per Claim 10: 
“all determined intent determined” in line 2 of claim 10 is grammatically unusual (Applicant fairly clearly intended to claim where all intents determined for the plurality of natural language sentences indicate a value indicating an undefined intent).
“the intent with the highest confidence score” in line 3 of claim 10 is ambiguous in situations where more than one intent has the same highest confidence score (same issue as discussed pertaining to “the intent that is not undefined and has the highest confidence score” in claim 9).
“the highest confidence score” is also unclear in the sense that it is not clear what the highest score is highest relative to (e.g. only the scores determined for the plurality of natural language sentences? [which is most likely what Applicant meant], the scores determined for the plurality of natural language sentences and the scores determined in claim 1?)
“the overall intent” at the end of claim 10 is ambiguous (can refer to “an overall intent” in line 3 of claim 10 or to “an overall intent” in the 2nd to last line of claim 9).

	As per Claim 17 (and similarly claims 32 and 37):
	“the natural language” in line 1 presumably should be –the natural language sentence--.
within the plurality of intents” in the 3rd to last line to the second to last line of claim 17 is unusual phrasing.  Applicant fairly clearly meant to refer to a highest score among the scores associated with the plurality of intents, but as claimed “the highest confidence score within the plurality of intents” refers to where a score is in/part-of the plurality of intents, which is unusual because intents are not, in the context of Applicant’s Specification, scores (intents are associated with scores but are not, themselves, scores)

	The dependent claims include the issues of their respective parent claims.

Allowable Subject Matter
Claims 1-5, 7, 11-16, 19-21, 23-25, 27-31, 33-36, are allowed.
Claims 6, 8, 9, 10, 17-18, 22, 26, 32, and 37, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per Claim(s) 1 (and similarly claims 19 and 24, and consequently claims 2-10 and 20-23 and 25-27 which depend on claims 1, 19, and 24), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) receiving, by an online system, a natural language sentence from a user during a chatbot conversation, wherein the natural language sentence includes a negation; predicting an intent of the natural language sentence using an intent detection model, the intent detection model determining a confidence score for the predicted intent of the natural language sentence; modifying the natural language sentence by removing the negation; predicting the intent of the modified natural language sentence using the intent detection model, the intent detection model determining a confidence score value for the predicted intent of the modified natural language sentence; responsive to the confidence score for the modified natural language sentence exceeding the confidence score for the natural language sentence by a threshold value, determining the intent of the natural language sentence to be a negation of the predicted intent of the modified natural language sentence; generating a sentence in response to the determined intent; and sending the generated response to the user in the chatbot conversation
	As per Claim(s) 11 (and similarly claims 28 and 33, and consequently claims 12-18, 29-32, and 34-37 which depend on claims 11, 28, and 33), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 11, including (i.e. in combination with the remaining limitations in claim[s] 11) receiving a natural language sentence from a user during a chatbot conversation, wherein the natural language sentence includes a pronoun; predicting an intent of the natural language sentence using an intent detection model, the intent detection model determining a confidence score for the predicted intent of the natural language sentence; modifying the natural language sentence by replacing the pronoun with an entity referenced in the conversation; and predicting the intent of the modified natural language sentence using the intent detection model, the intent detection model outputting a confidence score value for the predicted intent; selecting a final intent as the predicted intent having the highest confidence score; and generating a sentence based on the final intent; and sending the generated sentence to the user in the chatbot conversation.
	The prior art suggests replacing a pronoun with a previously referenced entity and also generating a negated version of a sentence, but does not describe predicting the intent of a modified sentence and determining a confidence score for the predicted intent of the modified sentence, predicting the intent of the original/unmodified/received sentence and determining a confidence score for the predicted intent of the original/unmodified/received sentence, and either:
determining/selecting the predicted intent which has the higher confidence score to be the intent of the natural language sentence
OR
determining/selecting the intent of the received natural language sentence to be a negation of the predicted intent of the modified natural language sentence responsive to the modified sentence’s confidence score exceeding the unmodified sentence’s confidence score by a threshold value.
2021/0174783 teaches “NEGATIVES—One approach is to train a variable recognizer for negation words (e.g. “not”, “except”, “without”). Based on the time of the word correspondingly just before (for some languages such as English) or after (for some other languages) the negation word relative to the verb feature of a query, the output intent gets a negation indicator in the intent. The negative indicator may be 
2021/0287667 teaches “Given this utterance and with any number of identified intents greater than one (although the example only illustrates two entities), term importance analyzer 310 generates a set K adversarial utterances by removing each term, set of terms, phrase, or the like, and replacing the term, set of terms, phrase, or the like, with an alternative term, set of terms, phrase, or the like. That is, in generating the set K adversarial utterances, in one embodiment, term importance analyzer 310 may utilize one or more different approaches to generate a set K adversarial utterances by, for example, replacing terms with paraphrasing terms, randomly sampling replacement words by language models, utilize replacement terms that involve typos, or the like. In generating the set K adversarial utterances, term importance analyzer 310 may also delete a term” (paragraph 41).  This reference describes an utterance and multiple intents, and replacing term(s) or a phrase to generate adversarial utterances.  Paragraph 42 describes determining a difference of a score before a change of a term and a score after change of a term.  Paragraph 42 also describes comparing meaning of an original sentence with meaning of a changed sentence in order to determine term importance, and also describes identifying change in confidence with regard to intent of an utterance, and where intent of an adversarial utterance may be ranked lower or be considered less confident than the original utterance or another adversarial utterance.  This reference appears to be directed to intent segmentation and not identifying which of the original utterance’s intent or the adversarial utterance’s intent has a higher score and determining the utterance’s intent to be the intent which has a higher score.
2021/0019371 teaches determining whether scores for a modified text improve relative to scores of a candidate sentence’s meaning score in order to generate enhanced text (paragraphs 51-64).  This reference does not appear to be directed to determining a meaning of an input text to be a highest-scoring meaning among the meaning of the candidate text and the meaning of the modified text.
	Modifying a statement/question/”sentence” by negating or generating a synonymous variation.
2019/0163745 teaches “Submitting a statement or question to a question-answering system in the form of its initial span and in the form of its alternate span yield different evidence and different scores. Again, in the case of the statement “melting glass is a chemical change” (which is false) or “is melting glass a chemical change?” (the answer to which is no), a traditional question-answering system may fail to identify the statement as false or answer no to the question if the analyzed corpus does not contain enough evidence passages that describe “melting glass” in relation to a “chemical” change. This may be the case in many instances where the evidence passages discuss “melting glass” by describing what it is, rather than by what it is not. Processing of this statement or question is likely to get no answer or an answer with a very low confidence score. One the other hand, processing the flipped versions of the same statement or question, i.e., their alternative spans, is likely to get a high confidence score. In this example, the word “chemical” may be identified as a pivot word and flipped to “physical” to create the alternative spans “melting glass is a physical change” or “is melting glass a physical change?”” (paragraph 23) and “An alternate span of the natural language text under consideration (e.g., NL statement 2 may have 
2016/0350406 teaches “NLP engine utilizes negation engine 325 to generate a contrary or otherwise opposing second set of NLP structures which represent an opposite polarity query to the user query, including synonymous variations thereof. Having an opposing second set of NLP structures for searching increases the breadth of a search for answers as well as provides an additional perspective for finding an answer based on that search, thereby potentially improving the likelihood of finding a correct answer for the underlying query. This approach can be referred to as answer summation. The type of opposite polarity query represented by the second set of NLP structures can vary depending on the type of user query provided. For example, a superlative style question (e.g., “What is the best . . . ”) may be negated with an opposing superlative style question (e.g., “What is the worst . . . ” or “What is the least . . . ”). The NLP structures from both the NLP engine and the negation engine are passed to answer generator 330” (paragraphs 33-37).  This reference describes generating synonymous and negated variations of a user query, where a query can be a declarative statement, and where answers are received for the variations.  Paragraph intents predicted for the user query and the opposite polarity query are compared in order to determine that the higher confidence predicted intent is the intent of the query.  In this reference, all variations/interpretations of the query are used to obtain answers, and then the answers are scored.
	2020/0184959 teaches “In certain embodiments, the system may cause a question to be output to the user. The question may ask if the user meant the alternative utterance. For example, the user input may be “Alexa, what is my trivia question of the day?” After processing the input, the system may determine that an error condition exists. Instead of expressing response uncertainty, the system may query one or more databases to determine an alternative utterance, such as “What is the question of the day?” that the system can successfully respond to, and output “Do you mean ‘What is the question of the day?’” If the user responds “Yes” or affirmatively, then the system may generate an output that corresponds to the skill or application associated with the intent of the alternative utterance” (paragraph 24).  This reference queries a database to determine an alternative utterance, asks the user to confirm the alternative utterance, and then generating an output based on the intent of the alternative utterance.
	2011/0288852 teaches “The entailment module 70 may operate by finding similar words from a lexical resource. For example, for each sentence with an OOV word, a set of alternative source sentences is generated by directly replacing each OOV word by 
	Understanding a pronoun based on an entity referenced earlier in a conversation.
8577671 teaches “In this example in addition to maintain state of the entity "Quentin Tarantino" which enables the system to understand the pronoun reference to him (in the form of "his") in Q2, the system also keeps track of user intent across the exchanges--the user intent being the "rating". Again, the system's decision to maintain both "Quentin Taratino" and the "rating" intent stems from the rules and/or Bayes classifier training sets. Thus, the techniques disclosed herein enable the preservation and use of multiple intents. In such an implementation, the set intents would be passed as a collection of intents with weights. Depending on the output of the rules and/or Bayes classifier, the system may elect to save all intents during a session (and/or entities, attributes, etc.), but may only use the one intent that is scored highest for a particular input. Thus, it is possible that an intent that accrued relatively earlier in the dialog exchange applies much later in the conversation. Maintaining the state in this way facilitates a succinct and directed response as in A2, almost matching a human interaction” (col. 16, line 8 – col. 17, line 45)
	Replacing pronouns or replacing with pronouns.
8606568 teaches “Send it to my wife… ‘it’ was likely referring to the image of the kitten on the user’s device… At arrow 116, the speech recognition engine 106 generates a command based at least in part on the received mapping, or in some examples, based in part on the received mapping and the received content (e.g., the kitten picture). The command may include one or more words, and in some implementations, can include the user's original speech input with the pronouns replaced by the semantic meaning of the pronouns. In the current example, the generated command may include the phrase "Send kitten picture to my wife." The command may be forwarded to the application 104. The application 104 may carry out the command or forward the command to an appropriate application for performance, as shown by arrow 118. In operation, the application 104 carried out the generated command by generating and sending an email to the user's wife 120 and placing the kitten picture in the email, as shown in device 122” (col. 5, line 35 – col. 6, line 14).  This reference describes generating a modified version of a user’s spoken command, where the modified version replaced a pronoun of the user’s spoken command with a phrase.
2021/0217414 teaches “For example, in a case where an inquiry from a user includes a disease name, the disease name is replaced with a word “disease”, in a case where the inquiry from the user includes a personal name, the personal name is replaced with a word that cannot identify an individual, such as “person”, “father”, “he” (pronoun), and “person like xxx”, and in a case where the inquiry from the user includes “address”, street address and town and village names are removed so as to keep a state in which although an individual cannot be completely identified, an intention of an inquiry can be read. In addition, in the case of an inquiry that includes a user's video 
	2021/0110815 teaches “As described above, various embodiments presented in the present disclosure can more accurately determine a target object indicated by a pronoun included in uttered speech, thereby enabling a voice agent to clearly understand the user's intention and to replace the pronoun included in the uttered speech with a corresponding target object name during voice recording so that listeners can easily understand the content of the speech because the names of the target objects corresponding to the respective pronouns are explicitly expressed” (paragraph 209).  This reference describes determining a target object indicated by a pronoun to allow a voice agent to clearly understand a user’s intention and replacing a pronoun in uttered speech with a name.  This paragraph does not appear to specifically describe where determining a target object indicated by a pronoun causes the pronoun to be replaced, and where the voice agent understands the user’s intention based on “modified” uttered speech (where the pronoun in the uttered speech is replaced by a target object name).
	2021/0082420 teaches “An automated assistant often provides a response that is rendered responsive to the spoken input. For example, in addition to transmitting the appropriate command(s) to cause the kitchen light to be turned off, the automated 

	Upon further search (in response to the amendment filed 3/11/2022):
2020/0152184 teaches “Through inclusion of the “negate” relation, the NLU module is able to model negation in users' intents and utterances (for example, I am not up for British food today)” (paragraph 168).
2021/0110815 teaches “As described above, various embodiments presented in the present disclosure can more accurately determine a target object indicated by a pronoun included in uttered speech, thereby enabling a voice agent to clearly understand the user's intention and to replace the pronoun included in the uttered speech with a corresponding target object name during voice recording so that listeners can easily understand the content of the speech because the names of the target objects corresponding to the respective pronouns are explicitly expressed” (paragraph 209).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 3/29/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658